DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 3 and 13 were indicated as being allowable which depended from claims 1 and 11 respectively.  Claim 1 has been amended to include an amended version of dependent claim 3 and independent claim 11 has been amended to include an amended version of dependent claim 13.  As a result, amended independent claims 1, 11 and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chandrahas B Patel/Primary Examiner, Art Unit 2464